Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the agreement reached during the Examiner initiated interview and amendment filed on 12/14/2020.
Claims 1- 3, 5- 7, 13- 19, & 21- 22 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael D. Gamble (# 63,619) on 03/25/2021. The claims of this application have been amended as follows:

AMENDMENTS TO THE CLAIMS
(Currently Amended) A sensor apparatus, comprising:
a conduit structure including an inlet opening, an outlet opening, and an inner surface defining a conduit extending between the inlet opening and the outlet opening through an interior of the conduit structure;
an inlet structure coupled to an inlet opening-proximate end of the conduit structure, the inlet structure further configured to couple with an outlet end of an external 
receive a generated aerosol from the external tobacco element at the inlet opening, and
draw an instance of aerosol through at least a portion of the conduit to the outlet opening, the instance of aerosol including at least a portion of the generated aerosol;
an orifice structure partitioning the conduit into separate conduit portions, the orifice structure including an orifice having a reduced diameter relative to a diameter of the conduit, such that the conduit structure is configured to direct the instance of aerosol to pass through the orifice towards the outlet opening; and
a plurality of sensor devices in hydrodynamic contact with separate conduit portions of the conduit on opposite sides of the orifice structure, each sensor device configured to generate sensor data indicating a pressure of the instance of aerosol drawn through a separate portion of the conduit, wherein the sensor apparatus is configured to generate information indicating a flow rate of the instance of aerosol drawn through at least the portion of the conduit to the outlet opening based on a difference between pressures indicated by respective instances of sensor data generated by the plurality of sensor devices in hydrodynamic contact with the separate conduit portions of the conduit on opposite sides of the orifice structure;
a plurality of flow control devices, wherein the sensor apparatus is configured to control the plurality of flow control devices to control an amount and/or proportion of generated aerosol included, as remainder generated aerosol in the instance of aerosol, without a variation of the flow rate of the instance of aerosol of more than 10% from a total flow rate of the generated aerosol that is drawn into the conduit through the inlet opening, wherein the plurality of flow control devices includes
an adjustable valve device configured to adjustably control a cross-sectional flow area of a particular portion of the conduit between the orifice and the inlet opening,
an adjustable vent device between the adjustable valve device and the inlet opening, the adjustable vent device configured to adjustably direct a separate portion of the generated aerosol, other than the remainder generated aerosol, to flow from an inlet portion of the conduit to an ambient environment as a bypass aerosol, such that the remainder generated aerosol is directed to flow through the adjustable valve device,
a pump device configured to induce a flow of the bypass aerosol to the ambient environment to overcome a pressure gradient from the ambient environment to the inlet portion of the conduit, and
an adjustable intake device between the adjustable valve device and the orifice, the adjustable intake device configured to adjustably draw bypass air from the ambient environment into the conduit,
wherein the instance of aerosol drawn through at least the portion of the conduit to the outlet opening includes the remainder generated aerosol and the bypass air.

(Previously Presented) The sensor apparatus of claim 1, further comprising:
a communication interface configured to establish a communication link with an external computing device, the communication interface further configured to communicate a sensor data stream, between the sensor apparatus and the external computing device via the communication link, the sensor data stream providing a real-time indication of the flow rate of the instance of aerosol through at least the portion of the conduit to the outlet opening.

(Original) The sensor apparatus of claim 2, wherein the communication interface is a wireless communication interface and the communication link is a wireless network communication link.

(Cancelled) 

(Currently Amended) The sensor apparatus of claim 2, 

wherein the sensor apparatus is configured to control the plurality of flow control devices based on a feedback control signal received from the external computing device at the communication interface.

(Original) The sensor apparatus of claim 5, wherein the communication interface is a wireless communication interface and the communication link is a wireless network communication link.

(Currently Amended) The sensor apparatus of claim 1, wherein 
the sensor apparatus is configured to control the plurality of flow control devices to cause an aerosol draw pattern of the instance of aerosol drawn through at least the portion of the conduit to the outlet opening of the sensor apparatus over a period of time to conform to a threshold aerosol draw pattern, the aerosol draw pattern being associated with the sensor data.

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Cancelled)

(Previously Presented) A system, comprising:

a computing device communicatively linked to a communication interface of the sensor apparatus via a communication link,
wherein the sensor apparatus is configured to communicate, between the sensor apparatus and the computing device via the communication link, a data stream providing a real-time indication of the flow rate of the instance of aerosol drawn through at least the portion of the conduit to the outlet opening , the data stream including information associated with the sensor data,
wherein at least one device of the sensor apparatus or the computing device is configured to process the information associated with the sensor data to generate topography information associated with at least one of the sensor apparatus and the external tobacco element.

(Original) The system of claim 13, wherein the communication interface is a wireless communication interface and the communication link is a wireless network communication link.

(Previously Presented) The system of claim 13, wherein, 
the topography information includes an aerosol draw pattern of the instance of aerosol drawn through at least the portion of the conduit to the outlet opening of the sensor apparatus over a period of time, the aerosol draw pattern associated with the sensor data, and


(Original) The system of claim 15, wherein 
the at least one device is the computing device, 
the computing device is further configured to communicate a feedback control signal to the sensor apparatus according to the determination of whether the aerosol draw pattern conforms to the threshold aerosol draw pattern, and
the sensor apparatus is configured to control a flow rate of the portion of the generated aerosol through the conduit based on the feedback control signal.

(Previously Presented) The system of claim 16, wherein the at least one device is configured to determine that the instance of aerosol is being drawn at least partially through the conduit to the outlet opening, based on monitoring a variation in pressure in one or more portions of the conduit over a particular period of time.

(Currently Amended) A method, comprising:
generating, at a sensor apparatus, sensor data indicating a flow rate of an instance of aerosol that is drawn through a conduit of the sensor apparatus from an external tobacco element coupled to the sensor apparatus and to an outlet opening of the conduit;
communicating a data stream between the sensor apparatus and an external computing device via a communication link, the data stream providing a real-time 
processing the information associated with the sensor data, at at least one device of the sensor apparatus and the external computing device, to generate topography information associated with the sensor apparatus,
wherein the topography information includes an aerosol draw pattern of the instance of aerosol drawn through the conduit over a period of time, the aerosol draw pattern associated with the sensor data, the aerosol draw pattern representing a time variation of a cumulative amount of aerosol in one or more instances of aerosol drawn through the conduit during a given time period, from a null value at a start of the given time period to a total cumulative amount at an end of the given time period,
wherein the method further includes determining whether the aerosol draw pattern conforms to a threshold aerosol draw pattern, based on processing the topography information, the threshold aerosol draw pattern representing a time variation of a threshold cumulative amount of aerosol drawn through the conduit during the given time period, such that the threshold cumulative amount of aerosol varies with time over the given time period, 
wherein the determining whether the aerosol draw pattern conforms to the threshold aerosol draw pattern includes determining, at multiple given times during the given time period, whether the cumulative amount of aerosol drawn through the conduit at each given time during the given time period exceeds a corresponding threshold cumulative amount of aerosol drawn through the conduit at the given time during the given time period.

(Original) The method of claim 18, wherein the communication link is a wireless network communication link.

(Cancelled) 

(Currently Amended) The method of claim 18, further comprising:
displaying the topography information to provide graphical representations of 
the time variation of the cumulative amount of aerosol in the one or more instances of aerosol drawn through the conduit during the given time period,
the time variation of the threshold cumulative amount of aerosol drawn through the conduit during the given time period, and 
a difference between the aerosol draw pattern and the threshold aerosol draw pattern throughout the given time period.

(Currently Amended) The method of claim 18, wherein 
the at least one device is the external computing device, and
the method further includes generating a feedback control signal that, when processed by the sensor apparatus, causes the sensor apparatus to control a flow control device at the sensor apparatus to control the flow rate of the instance of aerosol drawn through the conduit based on the determination of whether the aerosol draw pattern conforms to the threshold aerosol draw pattern, the controlling including causing the cumulative amount of the aerosol drawn through the conduit at each given time, of the 

(Cancelled) 

(Cancelled) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115